                                     UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF VIRGINIA
Tony Messer, et al.
Plaintiff(s)

V.                                                                             Civil Action No.:         1:18-cv-00040-JPJ-PMS

 Bristol Compressors International, LLC, et al.
Defendant(s)

         DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
                                     INTEREST IN LITIGATION
ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

     IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

 Garrison Investment Group, L.P.                                   who is        Defendant
(Name of party you represent)                                                  (Plaintiff/Defendant)


makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
               Yes          X No

2. Does the party have any parent corporations?
          X Yes             No

      If yes, identify all parent corporations, including grandparent and great grandparent corporations:
          GIG GP LLC (Parent) and JTSS Borrower LLC (Grandparent)

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
              Yes          X No

      If yes, identify all such owners:



4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
   of the litigation?
                Yes         X No
      If yes, identify all such owners:



5. Is the party a trade association?
               Yes          X No
      If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
      percent or more of the party's stock:




               /s/ Mark H. Churchill (VSB No. 42663)                     1/07/2019
                                 (Signature)                                                    (Date)

         Case 1:18-cv-00040-JPJ-PMS Document 7 Filed 01/07/19 Page 1 of 1 Pageid#: 35
